Citation Nr: 0902965	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1985.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and June 2007 decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in San Juan, Puerto Rico, that respectively denied the 
appellant's claims of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 and nonservice-
connected death pension benefits.  


FINDINGS OF FACT

1.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.

2.  The veteran served on active duty from January 1979 to 
February 1985.  He had no service during a period of war. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

2.  The veteran's military service does not meet the legal 
requirements for the appellant's eligibility for entitlement 
to payment of nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 
3.3(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

At the outset, the Board acknowledges that following the 
certification of her appeal to the Board, the appellant 
submitted additional evidence that was not accompanied by a 
waiver.  However, based upon the resolution of the effected 
claims, the Board finds that such evidence is not pertinent 
and that therefore no waiver is required. See 38 C.F.R. § 
20.1102 (2008).

Specifically, the appellant submitted copies of the veteran's 
death certificate issued in April 2001, the parties' marriage 
certificate issued in May 1996, and a December 1984 Physical 
Evaluation Board report indicating that the veteran was unfit 
for service due to paranoid schizophrenia.  Significantly, 
however, the death and marriage certificates and the Physical 
Evaluation Board report were all previously considered by the 
RO and therefore are duplicative of prior evidence regarding 
the appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  Further, the 
appellant submitted a recent Social Security Administration 
(SSA) decision and several of her own medical records 
reflecting that she currently suffers from diabetes mellitus, 
hypertension, hypercholesterolemia, and severe, recurrent 
depression, and is receiving disabled widow's insurance 
benefits due to those disabilities.  Nevertheless, the Board 
finds that the appellant's SSA records, while new, have no 
bearing on the veteran's period of active service or on his 
service-connected disabilities, and are not material to the 
issues in this appeal.  Consequently, no waiver is needed for 
the new evidence, and the Board will proceed to decisions on 
the merits as to the appellant's claims.

Because the application of the law to the undisputed facts is 
dispositive of the claims on appeal, no further discussion of 
VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).  

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

The veteran in this case died on April [redacted], 2001.  At the time 
of his death, he was in receipt of a 50 percent disability 
rating for schizophrenia.  However, by a January 2002 rating 
decision, he was posthumously found to be entitled to a 100 
percent permanent rating for that disability, effective March 
15, 1999.  He had no other service-connected disabilities.  

In her claim for dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318, the appellant essentially contends 
that the veteran's schizophrenia had rendered him totally 
disabled since his discharge from service in February 1985, 
and that therefore he was entitled to DIC benefits on a 
hypothetical basis.  In support of her claim, the appellant 
submitted a copy of a December 1984 Physical Evaluation Board 
report, indicating that the veteran was unfit for service due 
to paranoid schizophrenia.  As noted above, that report was 
previously considered by the RO at the time of its August 
1986 rating decision granting service connection for 
schizophrenia and assigning a 30 percent evaluation.

A discussion of the evolution of the handling of DIC claims 
brought on a hypothetical basis is pertinent to the 
understanding of why this claim must now be denied.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims found in 1997 that a surviving spouse can attempt to 
demonstrate that a veteran "hypothetically" would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, (1997).  Thereafter, in 
Wingo v. West, 11 Vet. App. 307 (1998), the Court interpreted 
38 C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he had 
applied for compensation during his lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22, the 
regulation implementing 38 U.S.C.A. § 1318, to limit the 
award of dependency and indemnity compensation to cases in 
which the veteran during his lifetime had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C.A. § 1318, or 
would have established such right but for clear and 
unmistakable error in the adjudication of any previous claim.  
The regulation, as amended, specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  

Regardless of the January 21, 2000, amendment, however, in 
order for DIC benefits to be awarded to the appellant under 
the provisions of 38 U.S.C.A. § 1318, it must be established 
that the veteran received or was entitled to receive 
compensation for a service-connected disability at the rate 
of 100 percent for a period of 10 years immediately preceding 
his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).  Thus, the only ways for the appellant to prevail on 
her claim under 38 U.S.C.A. § 1318 are (1) to show that the 
veteran met the statutory duration requirements for a total 
disability rating at the time of death; or (2) to show that 
such requirements would have been met, but for clear and 
unmistakable error in a previous decision.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits have not 
been not met here.  In this regard, the veteran's death 
certificate indicated that he died of cardiorespiratory 
arrest and not of schizophrenia or any other service-
connected disability.  Indeed, the RO in a January 2002 
rating decision denied service connection for the cause of 
the veteran's death, and that denial was upheld by the Board 
in a January 2006 decision, which the appellant did not 
appeal.  Moreover, the veteran was not in receipt of 
compensation at the 100 percent rate due to any service-
connected disability for a period of at least five years 
immediately after his discharge from active service or for 10 
or more years prior to his death.  As noted above, the 
veteran's 100 percent disability evaluation for schizophrenia 
took effect on March 15, 1999.  His date of death was April 
[redacted], 2001. Accordingly, the time requirement for a total 
disability rating under 38 U.S.C.A. § 1318 was not satisfied.  
Moreover, it is undisputed that the veteran was not a former 
prisoner of war, and because the veteran was discharged from 
active duty in February 1985, the five-year rule of § 1318 
does not apply.  

The remaining issue, then, is whether either of the above 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The law provides 
that previous determinations that are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended. 38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The 
claimant  must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  For this reason, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell.

Here, the appellant has not made any specific allegation that 
the RO either did not have the correct facts or misapplied 
the law at the time of its August 1986 and January 2002 
rating decisions, which respectively granted service 
connection for schizophrenia and assigned a 30 percent 
disability evaluation, and then increased that rating to 100 
percent, effective March 15, 1999.  On the contrary, it 
appears that she simply believes that the veteran should have 
been rated 100 percent disabled for that condition since 
service.  As noted above, while the appellant refers the 
Board to a copy of the veteran's December 1984 Physical 
Evaluation Board report, indicating his unfitness for service 
due to schizophrenia, that report was previously considered 
by the RO at the time of its August 1986 rating decision 
granting service connection for schizophrenia and assigning a 
30 percent rating.  

A CUE claim must involve a contention that, based on a 
particular error in application of law or fact, an error 
undebatably occurred.  As such, no valid CUE claim has truly 
been presented here.  See Simmons v. Principi, 17 Vet. App. 
104 (2003) (to the effect that if the veteran is only 
asserting disagreement with how VA evaluated the facts before 
it, the claim should be dismissed without prejudice because 
of the absence of legal merit or lack of entitlement under 
the law). 

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to benefits under 38 U.S.C.A. § 1318 
are not met.  Rodriguez.  As such, this claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Nonservice-Connected Death Pension Benefits

The appellant also claims entitlement to nonservice-connected 
death pension benefits based on the veteran's active service. 

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. 
§ 3.3(b) see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently 
defined by statute to encompass the following periods: from 
April [redacted], 1898 to July 4, 1902 (the Spanish-American War); 
from May 9, 1916 to April 5, 1917 (the Mexican border 
period); from April 6, 1917 to November 11, 1918 (World War 
I); December 7, 1941 to December 31, 1946 (World War II); 
June 27, 1950 to January 31, 1955 (the Korean conflict); 
February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990, and 
ending on a date yet to be prescribed (the Persian Gulf War).  
38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran's service personnel records establish that he 
served on active duty from January 1979 to February 1985.  
This period represents service which was not during a period 
of war. The facts accordingly demonstrate that the veteran 
did not have active military service during a period of war, 
a prerequisite for the appellant's basic eligibility for VA 
nonservice-connected death pension benefits.

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war which would form a 
basis for the appellant's eligibility for VA pension 
benefits.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis.

In denying the appellant's 38 U.S.C.A. § 1318 DIC and 
nonservice-connected death pension claims, the Board does not 
wish in any way to diminish the veteran's years of service.  
Although sympathetic to her claims, the Board is without 
authority to grant them on an equitable basis and instead is 
constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. 
App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318, is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


